Matter of Weaver v D'Alessio (2022 NY Slip Op 06812)





Matter of Weaver v D'Alessio


2022 NY Slip Op 06812


Decided on November 30, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOSEPH A. ZAYAS
WILLIAM G. FORD
DEBORAH A. DOWLING, JJ.


2022-05358

[*1]In the Matter of Everette Weaver, petitioner,
vChristie L. D'Alessio, etc., respondent. 


Everette Weaver, Hopewell Junction, NY, petitioner pro se.
Letitia James, Attorney General, New York, NY (Miranda R. Onnen of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in effect, in the nature of mandamus to compel the respondent, Christie L. D'Alessio, a Justice of the Supreme Court, Dutchess County, to vacate an order dated May 25, 2022, issued in an action entitled Weaver v Daeira , pending in that court under Index No. 80061/12.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioner has failed to demonstrate a clear legal right to the relief sought.
DILLON, J.P., ZAYAS, FORD and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court